Gordon, Jr., J.,
The mother of Stephen Jumbo, the above-named defendant, has presented to us a petition for parole, under the Act of June 19, 1911, P. L. 1059, and we have refused to grant a hearing on said petition because the case is ruled by our decision in the case of Commonwealth v. Arbach, 19 D. & C. 547.
On November 27,1929, the prisoner was found guilty of entering to steal and sentenced to a term of not less than 5 nor more than 10 years in the county prison. He has a criminal record extending back to 1918, and on January 31, 1928, was sentenced to 18 months to 3 years for entering to steal and larceny, which sentence he served partly in the Philadelphia county prison, and partly in the Lackawanna county jail by transfer under the act authorizing transfers from overcrowded prisons. Therefore, the prisoner having served a previous sentence, we do not have the power to parole him, and it would be á futility to grant a hearing on the petition presented for that purpose.
The petition is therefore refused.